387 U.S. 427 (1967)
SCHACKMAN ET AL.
v.
ARNEBERGH, CITY ATTORNEY FOR THE CITY OF LOS ANGELES, ET AL.
No. 1186.
Supreme Court of United States.
Decided May 29, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA.
Burton Marks for appellants.
Roger Arnebergh, pro se, Bourke Jones and Robert B. Burns for appellees Arnebergh et al.; Harold W. Kennedy, George Wakefield and Martin E. Weekes for appellees Younger et al.; and Thomas C. Lynch, Attorney General of California, pro se, and A. Barry Cappello, Deputy Attorney General, for appellee Lynch.
PER CURIAM.
Appellants seek review by this Court of the refusal by the District Court to convene a three-judge District Court pursuant to 28 U. S. C. §§ 2281-2284. We have held that such review is available in the Court of Appeals, Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U. S. 713, and not in this Court. Buchanan v. Rhodes, 385 U. S. 3.
The motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.